J-A23040-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    ANTHONY WILSON                                  :   IN THE SUPERIOR COURT OF
                                                    :        PENNSYLVANIA
                                                    :
                v.                                  :
                                                    :
                                                    :
    AUTOZONE STORES, LLC.,                          :
    AUTOZONE, AUTOZONE II., AND                     :
    AUTOZONE INC.                                   :   No. 140 EDA 2020
                                                    :
                                                    :
    APPEAL OF: AUTOZONE STORES,                     :
    LLC

               Appeal from the Order Entered November 19, 2019
      In the Court of Common Pleas of Philadelphia County Civil Division at
                            No(s): No. 141000329


BEFORE: KUNSELMAN, J., NICHOLS, J., and PELLEGRINI, J.*

MEMORANDUM BY PELLEGRINI, J.:                             FILED DECEMBER 02, 2020

        AutoZone Stores, LLC (AutoZone) appeals from the judgment entered

following a jury trial in the Court of Common Pleas of Philadelphia County (trial

court) in favor of Anthony Wilson (Wilson). The jury found that AutoZone’s

negligence caused Wilson to sustain injuries during a fall in oil spilled outside

of an AutoZone store and awarded Wilson $432,000 in damages. We affirm.

                                               I.

        We glean the following facts from the certified record. On May 10, 2013,

Wilson went to a local AutoZone store to purchase anti-freeze. As he was


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-A23040-20


entering the store, he noticed a “gooey, slippery” substance on his new shoes,

which he assumed that he must have stepped in while walking through the

parking lot. N.T., 8/27/19, at 60, 78-79. He told an AutoZone employee that

there was a spill in front of the store and that they should clean it up. The

employee responded, “I just work at AutoZone.” Id.

      Wilson continued shopping in the store for 15 to 30 minutes and then

left through the same door he had entered. He was no longer thinking about

the substance he had stepped in and he did not notice it on the ground as he

exited the store. However, as he walked toward his car, he slipped on oil and

sustained serious injuries. There were no cones or tape in the area to alert

passers-by to a spill. Wilson testified that there was oil covering a one-to-two

foot area on the curb directly in front of AutoZone where he fell. While he

acknowledged that he noticed the substance on his shoe when he entered the

store earlier, he testified that he did not see the oil outside and did not know

where the spill was located until after he fell. Id. at 82, 90.

      As a result of the fall, he sustained a patellar tendon rupture and medial

meniscal tear in his left knee. He later underwent surgery to repair the injury

and physical therapy thereafter.    By the time of trial over six years later,

Wilson testified that he had not recovered the full range of motion in his left

knee and was no longer able to perform certain physical activities such as

running, playing sports or cleaning. He walks with a limp, is unable to stand

for long periods and has difficulty using the stairs. He testified that he still


                                      -2-
J-A23040-20


experiences severe pain in his knee on a daily basis. Wilson said that he had

gout and other problems with his right leg prior to the accident but the issues

he now experiences with his left leg only began after his fall at AutoZone.

      Wilson introduced testimony from Thomas Balchak, an AutoZone district

manager for the store where Wilson was injured, and Steven Cooper, the store

manager on the day in question.      Balchak testified that AutoZone’s store

managers are responsible for ensuring that the interior and exterior of the

stores are clean, and that AutoZone has procedures for employees to follow if

a spill is brought to their attention. Balchak noted that AutoZone’s landlord

was responsible under the terms of the lease for maintaining the sidewalks

and parking lot, but said that AutoZone nevertheless takes responsibility for

making sure the exterior of the store is safe and clean for customers. Cooper

testified that as the store manager, he ensured that there was no trash or

anything that could cause injury in front of the store, but that he was not

responsible for the parking lot, curb or outside areas. He said that there was

no policy in place related to cleaning the parking lot, but he did instruct his

employees to clean any spills that they noticed. Cooper was not working on

the day of Wilson’s fall. Balchak and Cooper testified that customers could

bring oil to AutoZone in their own containers for the store to dispose of

properly.

      Dr. Norman Stempler testified as an expert on behalf of Wilson through

a video deposition and detailed Wilson’s injuries resulting from the accident,


                                     -3-
J-A23040-20


his treatment history, and his prognosis for recovery. Dr. Stempler examined

Wilson twice for the purposes of his lawsuit.         He first examined Wilson

approximately three years after his accident and at that time, Wilson was still

experiencing pain, loss of motion and difficulty with walking and other

movements. He testified that Wilson also had fluid in his knee and it was

chronically inflamed.      Dr. Stempler testified that Wilson’s condition had

worsened by 2019, as he had lost more motion in his knee and was continuing

to experience pain.      Based on this history and Wilson’s age, Dr. Stempler

opined that his prognosis for a full recovery was poor. He did not believe that

Wilson’s knee would fully recover and said that Wilson would experience the

pain and loss of function for the rest of his life. Dr. Stempler confirmed that

Wilson had a history of degenerative joint disease, but said that before the

fall, Wilson did not have problems with his left knee to the extent that he did

after.    He testified that Wilson had been showing signs of recovery in the

months immediately after his surgery, but that it was not uncommon for

injuries of this type to decline over time.

         In its case-in-chief, AutoZone presented a video deposition of Dr. Craig

Israelite, who testified as an expert regarding the cause and extent of Wilson’s

injuries. Dr. Israelite rendered his opinion based on his review of Wilson’s

medical records. He agreed that Wilson had suffered a left patellar tendon

rupture but opined that he had recovered from that injury following surgery.

He opined that due to his age and weight, Wilson had some degenerative and


                                       -4-
J-A23040-20


chronic changes to his knees prior to sustaining his injury. Wilson also had a

gout condition prior to the accident that could have contributed to his injury.

However, Dr. Israelite found that based on the treating physician’s notes,

Wilson had recovered to full motion, strength and range of activities by

approximately six months after his surgery.        He noted that Wilson was

discharged from physical therapy after the surgery for noncompliance. He did

not believe that any ongoing issues Wilson suffered with his left knee were

the result of his fall at AutoZone.

      Following reception of the evidence, the jury deliberated and returned a

verdict. In its initial verdict sheet, the jury determined that AutoZone was

negligent and the factual cause of Wilson’s injury. The jury also determined

that Wilson was negligent but found that he was not the factual cause of his

injury. Because it found that Wilson was not the factual cause of the injury,

the verdict form instructed the jury to skip the following question, which asked

it to apportion the percentage of negligence between the parties. When the

jury initially read its verdict in open court, however, the clerk asked the jury

about the apportioned negligence, and the jury responded that AutoZone bore

80% of the negligence and Wilson bore 20%. At that juncture, the trial court

realized that the jury had not followed the instructions on the form and sent

it back to the deliberation room to correct the form. When the jury reentered

the courtroom, it again stated that Wilson was not the factual cause of his own

injury and followed the instruction to skip the question regarding apportioning


                                      -5-
J-A23040-20


negligence.     Finally, the jury awarded Wilson $432,000 in non-economic

damages for his injury.

        AutoZone filed a timely post-trial motion and brief in support and Wilson

filed a response.      The trial court denied the motion and AutoZone timely

appealed. The trial court and AutoZone have complied with Pa.R.A.P. 1925.

                                               II.

        AutoZone first argues that it is entitled to judgment non obstante

veredicto (JNOV)1,     2   because the danger presented by the oil spill in the

____________________________________________


1   We have set forth our scope and standard of review as follows:

        [a] JNOV can be entered upon two bases: (1) where the movant
        is entitled to judgment as a matter of law; and/or, (2) the
        evidence was such that no two reasonable minds could disagree
        that the verdict should have been rendered for the movant. When
        reviewing a trial court’s denial of a motion for JNOV, we must
        consider all of the evidence admitted to decide if there was
        sufficient competent evidence to sustain the verdict. In so doing,
        we must also view this evidence in the light most favorable to the
        verdict winner, giving the victorious party the benefit of every
        reasonable inference arising from the evidence and rejecting all
        unfavorable testimony and inference. Concerning any questions
        of law, our [standard] of review is [de novo]. Concerning
        questions of credibility and weight accorded the evidence at trial,
        we will not substitute our judgment for that of the finder of fact.
        If any basis exists upon which the [fact finder] could have properly
        made its award, then we must affirm the trial court’s denial of the
        motion for JNOV. A JNOV should be entered only in a clear case.

Linde v. Linde, 220 A.3d 1119, 1140 (Pa. Super. 2019) (alterations in
original).

2AutoZone also raises a challenge to the trial court’s denial of its motion for
nonsuit. However, “a defendant’s presentation of evidence following the



                                           -6-
J-A23040-20


parking lot was known and obvious to Wilson before he entered the store, and

he voluntarily chose to encounter the known risk once again as he left.

AutoZone cites Carrender v. Fitterer, 469 A.2d 120 (Pa. 1983), for the

proposition that when a business invitee voluntarily encounters an obvious

and avoidable dangerous condition, the possessor of the land is not liable for

injuries resulting from that obvious danger and has no duty to warn the invitee

of the danger.     AutoZone, thus, contends that Wilson assumed the risk of

falling in the oil outside of AutoZone because he was aware of the spill and

chose to walk through the area when exiting the store.

       Wilson and the trial court contend that Carrender is inapposite because

Wilson did not see the oil spill in the parking lot on the way into the AutoZone,

but rather only noticed an oily substance on his shoe after he entered the

store. Wilson also contends that he did not see the oil spill on the curb after

he left the store until he had already fallen. Because he was not aware of the

exact location of the spill prior to his fall, Wilson and the trial court conclude

that AutoZone breached its duty to warn or protect Wilson from the spill.

       To prove a claim of negligence, a plaintiff must establish “a duty or

obligation recognized by law; breach of that duty by the defendant; causal


____________________________________________


denial of a defendant’s motion for nonsuit renders the correctness of that
denial a moot issue,” and “the denial of a motion for compulsory nonsuit is
not appealable.” Williams v. A-Treat Bottling Co., Inc., 551 A.2d 297, 299
(Pa. Super. 1988) (citing Burns v. City of Philadelphia, 504 A.2d 1321 (Pa.
Super. 1986)). Thus, we do not address this issue.


                                           -7-
J-A23040-20


connection between the defendant’s breach of that duty and the resulting

injury; and actual loss or damage suffered by the complainant.” Reilly v.

Tiergarten, Inc., 633 A.2d 208, 210 (Pa. Super. 1993). A business such as

AutoZone owes the highest duty of care to its business invitees, and it “must

protect an invitee not only against known dangers, but also against those

which might be discovered with reasonable care.” Gutteridge v. A.P. Green

Servs., Inc., 804 A.2d 643, 656 (Pa. Super. 2002). AutoZone contends that

it is entitled to JNOV because Wilson failed to establish the first element of his

claim: that AutoZone had a duty to warn or protect him from the danger

presented by the known and obvious oil spill.

      Our disposition of this issue depends on a detailed review of Wilson’s

testimony. Wilson first testified that on the day of his fall, he parked in the

parking lot in front of AutoZone and walked into the store. He testified: “As

I entered AutoZone, as I walked—as I walked into AutoZone, I walked into

the store. I noticed that there was a gooey, slippery substance on my new

sneakers.” N.T., 8/27/19, at 60. He testified that he immediately told an

employee that there was a spill “out there” before continuing to his shopping.

Id. When Counsel later asked him if he noticed the spill when he was exiting

the store, Wilson responded that he did not and that he was no longer thinking

about the spill. Id. at 63. Describing the fall, he stated “[a]s I was exiting

the store, as I was walking from the store, the next thing I know, as I went

to step down, I was on the ground.” Id. at 64. There were no cones or tape


                                      -8-
J-A23040-20


to mark the spill. Wilson confirmed that a photo exhibit of the area outside of

AutoZone depicted the portion of the sidewalk where he fell. Id. at 65. Later,

when asked where he was looking at the time of the fall, Wilson said that he

was “looking forward” and “[w]alking directly out of the door to my car.” Id.

at 74.

         On cross-examination, AutoZone questioned Wilson regarding whether

he saw the oil spill before entering the store:

         Q: On the day of the accident you did see an oil spill. Correct?

         A: I walked in to enter the store.

         Q: So on your way in to the store you saw an oil spill?

         A: I walked and entered into the store. I noticed when I got in
         the oily substance was on my sneaker.

Id. at 78-79. He then testified that the spill was on the curb right in front of

the store and covered one to two feet in area. Id. at 80-81. The following

exchange then occurred:

         Q: Can you indicate where it is you saw that oil spot on your way
         in to the store that day?

         A: I see nothing. I walked right there. I walked in the AutoZone.
         As I walked in to the AutoZone, I walked in the door.

         Q: Where was the spot that you saw on the curb?

         A: As I walked into AutoZone—as I walked into AutoZone, the oily
         substance was in that zone area, all right there.

         Q: So where the split in the concrete is; somewhere around either
         side of that?

         A: Yes, I walked into there.

                                        -9-
J-A23040-20


Id. at 82. Later, AutoZone again asked Wilson if he slipped where he saw the

oil spill on his way into the store, and Wilson responded, “[i]n front of the

AutoZone. I didn’t know nothing was in there. As I walked in, like I said

before, I noticed a gooey substance was on my sneaker.” Id. at 90.

      AutoZone then attempted to impeach Wilson with his prior deposition

testimony:

      Q: Reading that, does it refresh your recollection that where you
      fell on the way out is the same place where you had noticed
      something on your way in?

      A: The way I walked in is the way I walked the same way out.

      The court: Does that mean yes?

      A: Yes.

Id. at 91. AutoZone then reiterated Wilson’s prior deposition testimony: “You

were asked, ‘[w]here you fell, is this the same place where you had noticed

something on your way in?’       And your answer was—”        Wilson responded,

“Yes.” Id. at 91-92. Wilson then said he did not know whether the spill had

been cleaned while he was shopping or whether the spill was still on the

ground when he left. Id. at 92. The only testimony about the appearance of

the oil spill was Wilson’s description of the one-to-two foot size of the spill; no

evidence was admitted as to the color or visibility of the oil spill.

      Our review of Wilson’s testimony reveals that he repeatedly testified

that he did not see the spill on his way into the store and only became aware

of the spill when he noticed the oily substance on his shoe. The exchange


                                      - 10 -
J-A23040-20


related to Wilson’s deposition testimony is the only portion of the testimony

where he does not specifically state that he only saw the substance on his

shoe after entering the store, and as Wilson argues in his brief, the testimony

is far from clear.    See Wilson’s Brief at 11-12 (“[Wilson] may have been

merely affirming his testimony that he used the same general path when he

exited from the store as he used to walk from his car to AutoZone.”). In

contrast, whenever he was asked directly whether he saw the spill on his way

into the store, Wilson testified that he did not. N.T., 8/27/19, at 78-79, 82,

90. The more oblique statements in Wilson’s prior deposition do not establish

“beyond peradventure” that Wilson saw the oil spill before he entered the

store.

         AutoZone relies on Stewart v. Ray, 76 A.2d 628 (Pa. 1950), to argue

that because cross-examination on Wilson’s deposition testimony was the last

word regarding when he saw the spill, that version of events should control

for the purposes of its JNOV claim.           In Stewart, our Supreme Court

recognized the “settled principle that where a witness has testified to two

different versions or has made inconsistent and contradictory statements and

is confronted with that contradiction, his final statement is the one which

controls.” Id. at 632. There, the witness provided manifestly contradictory

testimony on direct and cross-examination and was subject to lengthy

questioning as to which of his statements was correct. Id. The Stewart court




                                     - 11 -
J-A23040-20


held that the witness’s final statement, which he adhered to through more

rigorous examination, would control over his earlier inconsistent one. Id.

      However, in Girard Trust Corn Exchange Bank v. Philadelphia

Trans. Co., 190 A.2d 293, 296 (Pa. 1963), the Supreme Court held that the

principle in Stewart only applies in cases where the witness is directly

confronted with his contradictions.      Where a witness offers inconsistent

testimony but is not subject to examination regarding the contradictions, “the

case must go to the jury, whose province it is to reconcile conflicting

statements, whether of the same or different witnesses, or to draw the line

between them and say which shall prevail.” Id. (quoting Smith v. Flannery,

119 A.2d 224, 226 (Pa. 1956)); see also Wolansky v. Lawson, 133 A.2d

843, 844 (Pa. 1957) (holding that the witness’s final statement controls if

witness gives contradictory testimony and “the conflicts therein are called to

his attention and he is asked and answers which of them is correct” (emphasis

added)).

      Here, Wilson was not asked on direct examination whether he saw the

oil spill before entering the store, but in his narrative of events testified that

he only noticed the substance on his sneaker after entering the store. N.T.,

8/27/19, at 60. He then reiterated that version of events multiple times on

cross-examination. Id. at 78-79, 82, 90. The question in Wilson’s deposition

did not directly ask whether he saw the oil spill on the way into the store. The

question could also be interpreted as asking whether Wilson fell in front of the


                                     - 12 -
J-A23040-20


store in the same area where he noticed the substance on his shoe, prompting

Wilson’s response that “[t]he way I walked in is the way I walked the same

way out.”    Id. at 91.    Based on the ambiguities in both the question and

response, this exchange did not reveal a contradictory “final statement” that

should have controlled for the purposes of JNOV. The trial court correctly

concluded that any ambiguities in Wilson’s testimony should be left for the

jury to resolve and the jury was entitled to conclude that Wilson did not know

the exact location of the spill until after his fall.

      Viewing the testimony in the light most favorable to Wilson as the

verdict winner, Linde, supra, we must determine whether Wilson’s general

knowledge that there was an oil spill in the parking lot obviated AutoZone’s

duty to him as a business invitee to warn of or protect from that hazard. There

was no testimony at trial as to the size of the AutoZone parking lot or the area

in front of the store. Wilson was not asked and did not testify regarding how

far away he had parked from the entrance to the store. There was also no

testimony regarding the color or visibility of the oil spill in relation to the curb

or pavement.      While we have determined that Wilson only noticed the

substance on his shoe after entering AutoZone, the record does not reveal

how much area Wilson crossed before entering the store.

      AutoZone argues that this case is analogous to Carrender, where the

plaintiff observed a hazard and chose to encounter it in the defendants’

parking lot. In Carrender, the plaintiff parked in the defendants’ parking lot


                                        - 13 -
J-A23040-20


in an area that was covered with a thin sheet of ice. Carrender, supra, at

121. The plaintiff noticed the ice as soon as she opened her car door and

testified that she was immediately concerned about the slippery conditions.

Id. at 121-22. Even though other parking spaces were available and free

from ice, the plaintiff chose to walk over the ice to enter the defendants’

business. Id. When she returned to her vehicle, she slipped on the ice and

fractured her hip. Id. The plaintiff brought suit claiming that the defendants

had been negligent in maintaining their parking lot and won a judgment

against the defendants after a jury trial.

      Our Supreme Court concluded that the defendants were entitled to

JNOV, holding that “[a] possessor of land is not liable to his invitees for

physical harm caused to them by any activity or condition on the land whose

danger is known or obvious to them, unless the possessor should anticipate

the harm despite such knowledge or obviousness.”        Id. at 123 (quoting

RESTATEMENT (SECOND) OF TORTS, § 343A). The court went on to note:

      A danger is deemed to be “obvious” when “both the condition and
      the risk are apparent to and would be recognized by a reasonable
      man, in the position of the visitor, exercising normal perception,
      intelligence, and judgment.” For a danger to be “known,” it must
      “not only be known to exist, but ... also be recognized that it is
      dangerous and the probability and gravity of the threatened harm
      must be appreciated.” Although the question of whether a danger
      was known or obvious is usually a question of fact for the jury,
      the question may be decided by the court where reasonable minds
      could not differ as to the conclusion.

Id. at 123-24 (cleaned up). Because the plaintiff testified that she observed

the ice, recognized the risk it presented, and chose to walk on it regardless,

                                     - 14 -
J-A23040-20


the defendants owed no duty to warn or protect her from the hazard and were

entitled to JNOV.

      Here, Wilson’s general knowledge that there had been an oil spill

somewhere outside of the store 15 to 30 minutes prior to his fall does not

establish that the spill was “known and obvious” under the definitions set forth

in Carrender. Importantly, the result in Carrender flowed from the plaintiff’s

“uncontradicted testimony” that she directly observed the hazardous ice and

consciously chose to encounter it. Id. at 124. The plaintiff chose to park her

car in an area where walking over ice was unavoidable, despite the availability

of other clear parking spaces. There was no question for the jury as to when

the plaintiff first became aware of the hazard. As discussed supra, no such

testimony was offered here to establish that the oil spill was “obvious” as

defined in Carrender. No cones or tape demarcated the area where the spill

was located, and there is no evidence of record to establish that the spill was

clearly visible to passersby. To the contrary, the only evidence regarding the

oil spill was Wilson’s testimony that he did not see the spill on his way into the

store, apparently stepping into the oil without noticing it. He also did not see

the spill as he exited the store, as he was looking forward and walking toward

his car.

      The evidence also does not demonstrate that the possibility of harm

arising from the oil spill was “known” to Wilson in the same manner as the

danger was known to the plaintiff in Carrender. There, the plaintiff testified


                                     - 15 -
J-A23040-20


that she was immediately aware of the risks posed by walking on the ice, as

she had a prosthetic leg and knew that she would be unable to balance well

on the ice. Carrender, supra, at 121-22. Knowing this, she chose to park

on the sheet of ice and walk over it to enter the defendants’ business. Here,

Wilson did not know the precise location of the hazard, other than to tell an

employee that there was a spill somewhere outside of the store.               Wilson

walked through the spill once without noticing it or falling, and there was no

testimony at trial that Wilson had any subjective reason to believe that he

would not be able to navigate safely back to his vehicle. As a result, it is not

clear that “the probability and gravity of the threatened harm [was]

appreciated” by Wilson before his fall. Id. at 123-24 (citation omitted).

      Viewed in the light most favorable to Wilson, the evidence and the

inferences fairly flowing therefrom established that Wilson did not know the

precise location of the oil spill before his fall and did not consciously choose to

encounter it when he left the store. Wilson was questioned regarding whether

the oil spill was known and obvious to him before his fall, and the evidence

did not establish as a matter of law that AutoZone did not owe him a duty of

care. Moreover, Wilson’s various responses to questioning at trial and at his

deposition did not establish beyond peradventure that he knew of the exact

location of the oil spill prior to his fall. On these facts, the trial court correctly

held that JNOV was not warranted and that the jury should weigh the evidence

and determine liability. No relief is due.


                                       - 16 -
J-A23040-20


                                           III.

        Next, AutoZone asserts that it is entitled to a new trial on the basis that

the verdict was against the weight of the evidence.3 AutoZone reiterates its

argument that Wilson’s testimony established that he saw the oil spill on his

way into the store, well before he fell and sustained his injuries. AutoZone

also argues that the jury’s responses to the interrogatories on the verdict slip,

finding Wilson negligent but not the factual cause of his injuries, are illogical

and demonstrate that the jury was confused about the applicable law.4 It

____________________________________________


3   Our scope and standard of review is as follows:

        [A]ppellate review of a weight claim is a review of the [trial
        court’s] exercise of discretion, not of the underlying question of
        whether the verdict is against the weight of the evidence. Because
        the trial judge has had the opportunity to hear and see the
        evidence presented, an appellate court will give the gravest
        consideration to the findings and reasons advanced by the trial
        judge when reviewing a trial court’s determination that the verdict
        is against the weight of the evidence. One of the least assailable
        reasons for granting or denying a new trial is the lower court’s
        conviction that the verdict was or was not against the weight of
        the evidence and that a new trial should be granted in the interest
        of justice.

Corvin v. Tihansky, 184 A.3d 986, 992-93 (Pa. Super. 2018) (citation
omitted; alterations in original). “On issues of credibility and weight of the
evidence, an appellate court defers to the findings of the trial judge, who has
had the opportunity to observe the proceedings and the demeanor of the
witnesses.” L.F.F. v. P.R.F., 828 A.2d 1148, 1152 (Pa. Super. 2003).

4 AutoZone initially raised its challenge to the revised verdict slip as an
independent claim of error, but clarified in its reply brief that the
inconsistencies in the verdict slip were further support for its challenge to the
weight of the evidence. AutoZone’s Brief at 65-66; Reply Brief at 17-20. A



                                          - 17 -
J-A23040-20


argues that this confusion is further evident from the jury’s initial verdict slip

that apportioned 20% of the negligence to Wilson despite finding that he was

not the factual cause of his injuries.

       “An appellant is not entitled to a new trial where the evidence presented

was conflicting and the fact-finder could have decided in favor of either party.”

Winschel v. Jain, 925 A.2d 782, 788 (Pa. Super. 2007).

       A new trial based on weight of the evidence issues will not be
       granted unless the verdict is so contrary to the evidence as to
       shock one’s sense of justice; a mere conflict in testimony will not
       suffice as grounds for a new trial. Upon review, the test is not
       whether this Court would have reached the same result on the
       evidence presented, but, rather, after due consideration of the
       evidence found credible by the jury, and viewing the evidence in
       the light most favorable to the verdict winner, whether the court
       could reasonably have reached its conclusion.

Id. (quotations and citations omitted). As long as the record supports the

trial court’s exercise of discretion in denying a motion for a new trial based on

the weight of the evidence, we must affirm. Corvin v. Tihansky, 184 A.3d

986, 992-93 (Pa. Super. 2018) (citation omitted).


____________________________________________


claim that the jury’s verdict should not have been entered because it is
inconsistent must be raised before the jury is discharged, while a claim that
the verdict is against the weight of the evidence may be preserved in a post-
trial motion. See Avery v. Cercone, 225 A.3d 873, 877-78 (Pa. Super. 2019)
(distinguishing between evidentiary weight claims and claims based solely on
inconsistency in the verdict). AutoZone did not preserve a claim of error based
on inconsistencies in the jury’s responses to the interrogatories, but merely
relies on these inconsistencies to support its argument that the verdict was
against the weight of the evidence.




                                          - 18 -
J-A23040-20


       AutoZone cites Bostanic v. Barker-Barto, 936 A.2d 1084 (Pa. Super.

2007), to argue that inconsistencies in a verdict form that render the verdict

illogical can render a verdict against the weight of the evidence.5 There, the

jury returned a verdict that the defendant was negligent for her role in a

vehicle accident, but that her negligence was not a factual cause of the

plaintiff’s harm. Id. at 1086. The trial court granted the plaintiff’s motion for

a new trial on the basis that the jury’s conclusion was against the weight of

the evidence because both parties’ medical experts agreed that the accident

caused the plaintiff’s injury. We affirmed, finding that even though the jury

could have concluded that the plaintiff was contributorily negligent in causing

the accident, it could not conclude based on the uncontradicted evidence that

the defendant did not also bear some causal responsibility for the plaintiff’s

injury. Id. at 1088. This court has similarly held that a verdict awarding no

damages for pain and suffering is against the weight of the evidence when

medical experts for both parties agreed that the plaintiff sustained injuries in

the accident at issue. See, e.g., Burnhauser v. Bumberger, 745 A.2d 1256,

1261 (Pa. Super. 2000).



____________________________________________


5 AutoZone also cites Chiaverini v. Sewickley Valley Hosp., 598 A.2d 1021
(Pa. Super. 1991), in support of this proposition. However, a new trial was
granted in Chiaverini on the basis that the trial court abused its discretion in
molding the verdict in an attempt to cure inconsistencies, not on the basis
that the verdict was against the weight of the evidence. Id. at 1023-24. Thus,
it is inapplicable here. See note 4, supra.


                                          - 19 -
J-A23040-20


      We concluded in these cases that the trial court did not abuse its

discretion in awarding a new trial when the jury’s verdict was plainly in

opposition to the evidence that both parties had presented at trial.            In

Bostanic and Burnhauser, for example, the jury verdicts disregarded key

facts that the parties’ medical experts had agreed upon. Thus, the verdicts

were against the weight of the evidence because the juries’ conclusions

directly contradicted all evidence presented at trial. While a successful weight

claim does not require that all evidence support a conclusion contradictory to

the jury’s verdict, the evidence must be so clearly weighted toward the

opposite conclusion that to allow the verdict to stand would “shock one’s sense

of justice.” Winschel, supra. Mere disagreements between witnesses or

inconsistencies in testimony are factual issues for the jury to decide and will

not support a claim for a new trial. Id.

      The jury is entitled to resolve all conflicts in the evidence and make all

credibility determinations when the parties are not in agreement as to the

relevant facts and neither party’s evidence clearly outweighs the other, as was

the case here. Id.     Wilson and AutoZone disputed several relevant facts:

whether Wilson saw the oil spill before entering the store, whether Wilson saw

the oil spill before his fall, and whether the injuries Wilson suffered were solely

caused by the fall or were the result of other health conditions. AutoZone

argues, as it did at trial, that a new trial is warranted because the evidence

established that Wilson saw the oil spill before he entered the store and should


                                      - 20 -
J-A23040-20


have been able to avoid the spill while walking to his car.        However, as

discussed in Section II, supra, our review of the trial evidence reveals that

Wilson repeatedly denied seeing the oil spill before his fall. AutoZone cross-

examined Wilson on this point based on his responses to questions at his

earlier deposition.

      The jury, as the sole arbiter of the facts, weighed the evidence

presented to reach its verdict.      To the extent that Wilson’s deposition

responses differed from his trial testimony, the jury was entitled to resolve all

conflicts in the evidence and pass on Wilson’s credibility as a witness. In its

verdict, the jury credited Wilson’s testimony by finding that both Wilson and

AutoZone were negligent, but that only AutoZone’s negligence was the cause

of Wilson’s fall. In reviewing a challenge to the weight of the evidence, this

court is not permitted to second-guess the jury’s credibility and factual

determinations. The trial court did not abuse its discretion in denying the

motion for a new trial because the evidence presented was not so clearly

weighted in favor of AutoZone that the verdict was shocking to the conscience.

      AutoZone also argues that the jury’s initial responses to the verdict slip

indicate that it was confused by the facts or law.      When the jury initially

returned its verdict, it found that AutoZone was negligent and the factual

cause of Wilson’s injury.     It also found that Wilson was negligent, but




                                     - 21 -
J-A23040-20


determined that he was not the factual cause of his injury.6 The next question

on the verdict slip asked the jury to apportion fault between the parties only

if the jury had already determined that both parties were negligent and the

factual cause of the injuries. Even though the verdict slip directed the jury to

skip this question because it did not find that Wilson was a factual cause of

the injuries, the jury initially responded to the question by apportioning 20%

of the negligence to Wilson.

       When the jury read this question aloud in open court, the trial court

stopped the proceedings and recessed the jury to correct the verdict sheet.7


____________________________________________


6 A jury is permitted to render a verdict that a party was negligent but that
the negligence was not a factual cause of the plaintiff’s injury. See, e.g.,
Kozier v. Rayner, 200 A.3d 513, 520-21 (Pa. Super. 2018). This is
particularly true when the jury is presented with multiple accounts of the event
in question and is required to weigh all of the evidence to determine which
version is most credible. Id. As long as the jury’s verdict is supported by the
evidence and “not inherently improbable nor at a variance with admitted or
proven fact or with ordinary experience,” a new trial is not warranted. Id. at
521 (quoting S.N.T. Industries, Inc. v. Geanopulos, 525 A.2d 736, 740
(Pa. Super. 1987)). Here, for example, the jury could have concluded that
Wilson was negligent in walking through the oil spill on his way into the store,
but not negligent when he left the store 15 to 30 minutes later because he
had already alerted an employee that there was a spill to be cleaned outside.

7  As noted supra, AutoZone did not object to this procedure at the time.
Wilson also did not object to any inconsistency in the verdict sheet initially
read by the jury. As a result, no claim for a new trial based on the
inconsistency of the verdict was presented to the trial court and none was
raised on appeal. However, we note that when a verdict is “inconsistent,
irrational, or problematic” and the inconsistency is evident from the “four
corners of the verdict slip,” the proper remedy is for the trial court, upon
objection from a party, to “return that jury to the deliberation room and
instruct it to clarify (not reconsider) the verdict.” Avery, supra, at 877.


                                          - 22 -
J-A23040-20


When the jury returned, it had completed the verdict sheet in accordance with

the instructions and had skipped the question about apportioning negligence.

The final verdict form entered on the record stated that AutoZone’s negligence

alone caused the fall, and there were no inconsistencies in the responses to

the questions regarding causation or apportioning negligence.                 There is no

indication in the record that this procedure confused the jury or that it

submitted any questions to the trial court after it was instructed to correct the

verdict slip. N.T., 8/28/19, at 70-75. We conclude that this claim is meritless

and the trial court did not abuse its discretion in denying the motion for a new

trial.

                                               IV.

         Finally, AutoZone argues that it is entitled to remittitur or a new trial to

address liability and damages because the jury’s award of $432,000 in non-

economic      damages     is   excessive,       arbitrary,   speculative,   punitive   and

unreasonable.8       AutoZone argues that Wilson’s initial treating physician

determined that he had responded well to surgery and had recovered almost

entirely within a year following the procedure. It also points out that Wilson

had a history of gout, was morbidly obese and had suffered injuries to his

right knee and tendons in the past. AutoZone argues that Wilson’s medical


____________________________________________


8 This court will reverse an order denying remittitur only if the trial court
abused its discretion or committed an error of law. Paliometros v. Loyola,
932 A.2d 128, 134-135 (Pa. Super. 2007); Smalls v. Pittsburgh-Corning
Corp., 843 A.2d 410, 414 (Pa. Super. 2004).

                                          - 23 -
J-A23040-20


expert only examined him for the purposes of litigation and did not adequately

consider Wilson’s medical history and the notes from his treating physician

when he formed his opinion.

     Much like a claim challenging the weight of the evidence, when

reviewing an order denying remittitur, we must determine whether the

damages award “so shocks the sense of justice such that the trial court should

have granted remittitur as a matter of law.” Smalls v. Pittsburgh-Corning

Corp., 843 A.2d 410, 414 (Pa. Super. 2004). “Remittitur is justified only in

limited instances [] where the verdict plainly is excessive, exorbitant, and

beyond what the evidence warrants . . . or where the verdict resulted from

partiality, prejudice, mistake, or corruption.” Id. (cleaned up). This court

must afford deference to the jury’s factual determinations and review a

request for remittitur “in light of the evidence accepted by the jury.”     Id.

(quotations omitted).

     “A jury is given wide latitude to fashion a verdict on damages. . . . The

large size of a verdict by itself is not evidence of excessiveness.” Farese v.

Robinson, 222 A.3d 1173, 1189-90 (Pa. Super. 2019). In a case involving

non-economic damages, the trial court must advise the jury to consider the

following factors when fashioning a damages award:

     (1) the age of the plaintiff; (2) the severity of the injuries; (3)
     whether the injuries are temporary or permanent; (4) the extent
     to which the injuries affect the ability of the plaintiff to perform
     basic activities of daily living and other activities in which the
     plaintiff previously engaged; (5) the duration and nature of
     medical treatment; (6) the duration and extent of the physical

                                    - 24 -
J-A23040-20


      pain and mental anguish which the plaintiff has experienced in the
      past and will experience in the future; (7) the health and physical
      condition of the plaintiff prior to the injuries; and (8) in case of
      disfigurement, the nature of the disfigurement and the
      consequences for the plaintiff.

Id. at 1190 (quoting Pa.R.C.P. 223.3).         Here, the trial court properly

instructed the jury to consider these factors when assessing Wilson’s non-

economic damages.      N.T., 8/28/19, at 58-59.     The trial court additionally

advised the jury that Wilson’s life expectancy at the time of his accident was

36 years. Id. at 59. Based on all of the evidence admitted at trial, the jury

returned a damages award of $432,000.

      The jury’s award is supported by the record and not excessive, arbitrary

or unreasonable in relation to the evidence adduced at trial. It is undisputed

that Wilson sustained a patellar tendon rupture and medial meniscal tear in

his left knee as a result of the fall at AutoZone. While he underwent surgery

and physical therapy to treat the injury, he had not recovered his full range

of motion by the time of trial. In addition, he was no longer able to participate

in hobbies or physical activities such as running, playing sports or cleaning,

and he experiences pain when walking or standing for long periods.            He

continues to walk with a limp, has difficulty using the stairs, and sometimes

has to use the stairs sideways because of the pain in his left knee. He testified

that he still experiences severe pain in his knee on a daily basis.

      Wilson also presented testimony from Dr. Stempler regarding his

prognosis for long-term recovery. At the examination in 2016, Wilson was


                                     - 25 -
J-A23040-20


still experiencing pain, loss of motion, difficulty with walking and other

movements and chronic inflammation in his knee. By the second examination

in 2019, Wilson had lost more motion in his knee and still had daily pain in his

knee. Dr. Stempler believed that all of Wilson’s problems with his left knee

stemmed from the fall at AutoZone, as Wilson had never reported any pain or

lack of function in that knee prior to the accident. Based on Wilson’s history

and age, Dr. Stempler did not believe that Wilson would ever fully recover.

He opined that the pain and loss of function was likely to persist throughout

the rest of Wilson’s life.   Even though Wilson had been showing signs of

recovery after his surgery, Dr. Stempler explained that it was not uncommon

for injuries of this type of decline over time.

      AutoZone presented expert testimony to the contrary.           While Dr.

Israelite agreed that Wilson sustained an injury and would have initially

experienced pain as a result, he opined that Wilson had recovered fully

following his surgery and that any continuing problems Wilson experienced

with his knee were the result of unrelated health conditions.      Dr. Israelite

formed his opinion based on a review of Wilson’s medical records, particularly

those generated by his treating physician within six months following the

surgery, but did not examine Wilson personally. His testimony contradicted

the opinion proffered by Dr. Stempler. The jury, as the sole arbiter of the

facts, was entitled to resolve the differences in the two experts’ testimony and




                                      - 26 -
J-A23040-20


credit Dr. Stempler’s opinion over Dr. Israelite’s.   We do not disturb this

finding on appeal.

      In light of the testimony proffered by Wilson and Dr. Stempler, as well

as Wilson’s life expectancy of 36 years at the time of the accident, the jury

concluded that Wilson was entitled to damages to compensate him for the

likely permanent loss of function in his knee and the daily pain he continued

to experience as a result of AutoZone’s negligence.             Under these

circumstances, the award of $432,000 in compensatory damages was not so

clearly excessive as to shock one’s sense of justice. Neither remittitur nor a

new trial is warranted, and the trial court did not abuse its discretion in

denying relief.

      Judgment affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/2/20




                                    - 27 -